Report of Referee confirmed and order of disbarment entered June 30, 1960. Memorandum: In this disciplinary proceeding respondent was charged with committing improper acts including forgery and larceny in obtaining an unauthorized settlement of his clients’ claims and misappropriating the proceeds thereof. The Referee, following a hearing, has found respondent guilty of the acts charged against him. The findings of the Referee are amply supported by the record. Accordingly, the report is confirmed and respondent is found guilty of professional misconduct and acts such as render him unfit to retain membership in the Bar of this State. All concur. Present — Williams, P. J., Bastow, Halpern, MeClusky and Henry, JJ.